Exhibit 10.3

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER
OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR LAWS
OF ANY OTHER RELEVANT COUNTRY.

WARRANT TO PURCHASE CHESS DEPOSITARY INTERESTS

Issue Date: May 30, 2018

This Warrant to Purchase CHESS Depositary Interests (the “Warrant”) certifies
that, for good and valuable consideration, CRYSTAL AMBER FUND LIMITED (along
with its permitted assignees, the “Holder”) is entitled to, and GI DYNAMICS,
INC., a Delaware corporation (the “Company”), hereby grants the Holder the right
to, purchase, as of the date of issuance set forth above (the “Issue Date”), up
to such number of fully paid and non-assessable CHESS Depositary Interests (with
each CDI representing 1/50th of a share of the Company’s common stock, par value
$0.01 per share (the “Common Stock”)) (the “CDIs”) as determined pursuant to
Section 1(a) below, at a price per CDI equal to the Exercise Price (as defined
below), subject to the provisions and upon the terms and conditions set forth in
this Warrant. This Warrant is issued pursuant to the Note and Warrant Purchase
Agreement (the “Purchase Agreement”) dated as of May 30, 2018 by and between the
Company and the Holder.

1. Number of CDIs; Exercise Price

(a) Number of CDIs. Upon the making of loan to the Company as evidenced by the
Note (as defined in the Purchase Agreement), this Warrant automatically shall
become exercisable for 97,222,200 CDIs (representing 1,944,444 shares of Common
Stock). All CDIs for which this Warrant becomes exercisable from time to time
pursuant to this Paragraph 1(a), and as may be adjusted from time to time in
accordance with the provisions of this Warrant, are referred to herein
cumulatively and collectively as the “Warrant CDIs.”

(b) Exercise Price. With respect to each Warrant CDI for which this Warrant
becomes exercisable pursuant to Paragraph 1(a) above, the purchase price
therefor (the “Exercise Price”) shall be US$0.018.



--------------------------------------------------------------------------------

2. Exercise; Payment.

(a) Method of Exercise. This Warrant may be exercised by the Holder at any time
during the term (as set forth in Section 8) and in compliance with the
provisions of this Warrant for all or any part of the Warrant CDIs, by the
surrender of this Warrant together with the duly executed notice of exercise
form attached hereto as Exhibit A (the “Notice of Exercise”) at the principal
office address of the Company. If this Warrant shall have been exercised in
part, the Company shall, at the time of delivery of the Holding Statement or the
book entry notice pursuant to Section 2(e), deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the then unpurchased Warrant
CDIs, which new Warrant shall in all other respects be identical to this
Warrant, or at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder.

(b) Cash Exercise. Upon exercise of this Warrant, the Holder shall pay the
Company an amount (“Exercise Payment”) equal to the product of the Exercise
Price multiplied by the total number of Warrant CDIs purchased pursuant to such
exercise of this Warrant, by wire transfer of immediately available funds or
check payable to the order of the Company. In the manner set out in Paragraph
(e) below, the Holder shall be deemed to have become the holder of record of,
and shall be treated for all purposes as the record holder of, the Warrant CDIs
represented by such exercise (and such Warrant CDIs shall be deemed to have been
issued) immediately prior to the close of business on the date upon which the
Exercise Payment is paid to the Company.

(c) Net Exercise. The Exercise Payment also may be paid at the Holder’s election
by surrender of all or a portion of the Warrant for the Warrant CDIs to be
exercised under this Warrant (“Net Exercise”). If the Holder elects the Net
Exercise method, the Company will issue Warrant CDIs in accordance with the
following formula:

 

X

  =    Y(A-B)        

A

  

Where:

 

  X  = the number of Warrant CDIs to be issued upon the Net Exercise of the
Warrant

 

  Y  = the number of Warrant CDIs to be surrendered

 

  A  = the fair market value of one (1) CDI on the date of exercise of this
Warrant

 

  B  = the Exercise Price

For purposes of the above calculation, fair market value of CDIs shall mean the
following (“Fair Market Value”):

(i) if CDIs are then quoted on the Australian Securities Exchange (“ASX”), then
the Fair Market Value per share of one (1) CDI shall be equal to the volume
weighted average closing price of the Company’s CDIs on the ASX for the five
(5) trading days ending immediately prior to the business day on which the
Company receives the Holder’s written Notice of Exercise (regardless if received
during the trading hours or after);

 

- 2 -



--------------------------------------------------------------------------------

(ii) if CDIs are not then quoted on the ASX, then if the Company’s Common Stock
is traded on another national securities exchange, the Fair Market Value of the
CDIs shall be equal to the result obtained by dividing (A) the volume weighted
average closing price of the Company’s Common Stock on such securities exchange
for the five (5) trading days ending immediately prior to the business day on
which the Company receives the Holder’s written Notice of Exercise (regardless
if received during the trading hours or after), by (B) the number of CDIs (or
fraction thereof) which equal an interest in exactly one share of Common Stock
on such dates;

(iii) if CDIs are not then quoted on the ASX and the Common Stock is not then
traded on another securities exchange, then if the Common Stock is traded
over-the-counter, the Fair Market Value of the CDIs shall be equal to the result
obtained by dividing (A) the volume weighted average closing price of the
Company’s Common Stock quoted on the principal market on which or through which
the Common Stock is traded over the five (5) consecutive trading days ending
immediately prior to the business day on which the Company receives the Holder’s
written Notice of Exercise (regardless if received during the trading hours or
after), by (B) the number of CDIs (or fraction thereof) which equal an interest
in exactly one share of Common Stock on such dates; or

(iv) if CDIs are not then quoted on the ASX and the Common Stock is not then
listed on any securities exchange or traded in the over-the-counter market, the
Fair Market Value of the CDIs shall be as determined by its Board of Directors
in its reasonable good faith judgment (which determination shall take into
consideration any available appraisals).

If any of the amounts used to calculate the Fair Market Value are expressed in
Australian dollars and not the United States dollar, then each such amount shall
be converted into United States dollars based on the closing exchange rate
published by the Reserve Bank of Australia in their Official Bulletin at 4 pm
for the applicable date. The amounts used to calculate the Fair Market Value
shall be equitably adjusted for the occurrence of any of the events for which an
adjustment would be made pursuant to Section 3 but which is not otherwise fully
reflected in the Fair Market Value calculation.

(d) Election to receive Common Stock. The Holder may include in their Notice of
Exercise, the election to receive the corresponding number of shares of Common
Stock for the Warrant CDIs to be purchased.

(e) Exercise Process including Holding Statement. In the event of the valid
exercise of this Warrant, the Company must, if the CDIs are quoted on the ASX,
do the following:

(i) allot and issue to CHESS Depositary Nominees Pty Ltd (“CDN”) the number of
shares of Common Stock underlying the CDIs the subject of the Notice of Exercise
and procure CDN to allot and issue to the Holder the number of CDIs representing
the Common Stock issued to CDN under this provision;

 

- 3 -



--------------------------------------------------------------------------------

(ii) enter CDN into the Company’s register of members as the holder of the
relevant number of shares of Common Stock and procure CDN to enter the Holder
into the register of CDI holders as the holder of the relevant number of CDIs;

(iii) deliver to the Holder a holding statement showing the Holder as the holder
of the relevant number of CDIs;

(iv) apply for, and use its reasonable efforts to obtain, official quotation of
the relevant number of CDIs (and underlying shares of Common Stock) on ASX as
soon as practicable; and

(v) deliver in accordance with Section 6 to the Holder a check payable to the
Holder for any cash amounts payable as a result of any fractional shares.

If, at the time of exercise, CDIs are no longer quoted on ASX, then on exercise
of the Warrant the Company must issue directly to the Holder the number of
shares of Common Stock over which the Warrant is exercised and must procure that
those shares be listed for trading on any securities exchange on which the
Company’s Common Stock is tradeable and in accordance with Section 6 deliver to
the Holder a check payable to Holder for any cash amounts payable as a result of
any fractional shares.

3. Stock Fully Paid; Reservation of Shares. All of the Warrant CDIs or Common
Stock issuable upon the exercise of this Warrant, upon issuance and receipt by
the Company of the Exercise Price therefor (or upon Net Exercise thereof, as
provided in Section 2(c)), shall be fully paid and nonassessable, and free from
all preemptive rights, rights of first refusal or first offer, taxes, liens and
charges with respect to the issuance thereof except as noted in Section 5.
During the period within which the rights represented by this Warrant may be
exercised, the Company shall at all times have authorized and reserved for
issuance a sufficient number of shares of its Common Stock to provide for the
exercise of this Warrant.

4. Adjustment of Exercise Price and Number of Shares. The number and kind of
Warrant CDIs to be issued upon the exercise of this Warrant and the Exercise
Price payable therefor shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:

(a) Reclassification, Consolidation or Reorganization. Subject to Section 10, in
case of any reclassification of the CDIs (other than as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation or sale of all or substantially all of
the Company’s assets (any of which is a “Reorganization Transaction”), the
Company, or such successor corporation as the case may be, shall execute a new
warrant, providing that the Holder shall have the right to exercise such new
warrant, and procure upon such exercise and payment of the same aggregate
Exercise Price, in lieu of the Warrant CDIs then issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property as would be received by the Holder for such Warrant CDIs as if such
Warrant CDIs were outstanding immediately prior to the consummation of the
Reorganization Transaction.

 

- 4 -



--------------------------------------------------------------------------------

(b) Stock Splits, Dividends and Combinations. Subject to Section 10, in the
event that the Company shall at any time subdivide the outstanding shares of
Common Stock, or shall issue a stock dividend on its outstanding shares of
Common Stock, the number of Warrant CDIs issuable upon exercise of this Warrant
immediately prior to such subdivision or to the issuance of such stock dividend
shall be proportionately increased and the Exercise Price shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the number of Warrant CDIs
issuable upon exercise of this Warrant immediately prior to such combination
shall be proportionately decreased and the Exercise Price shall be
proportionately increased, effective at the close of business on the date of
such subdivision, stock dividend or combination, as the case may be such that in
each case, the result obtained by multiplying the Exercise Price by the number
of Warrant CDIs shall be the same immediately prior to, and immediately after,
such event.

(c) Notice of Corporate Action. If the Company (i) declares a dividend (other
than a cash dividend payable out of earnings or earned surplus legally available
for the payment of dividends under the laws of the jurisdiction of incorporation
of the Company) or other distribution, or any right to subscribe for or purchase
any evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right; (ii) authorizes and
publicly approves, or enters into any agreement contemplating or solicits
stockholder approval for any Reorganization Transaction; or (iii) publicly
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten
(10) business days prior to the applicable record or effective date on which a
person would need to hold Common Stock or CDIs in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction. Each such written notice shall be
sufficiently given if addressed to the Holder at the last address of the Holder
appearing on the books of the Company and delivered in accordance with
Section 11(d); provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

(d) Subsequent Equity Sales. Notwithstanding any provision of this Warrant to
the contrary, in the event that the Company issues any CDIs or Common Stock or
any security that is exchangeable or convertible into CDIs or Common Stock
(“Additional Securities”) after the date hereof at a price per CDI (or the
equivalent for shares of Common Stock) that is less than the Exercise Price (or
the equivalent for shares of Common Stock) in an equity financing, then the
Exercise Price shall be reduced to the lowest price per CDI (or the equivalent
for shares of Common Stock) at which any Additional Security was issued or sold
or deemed to be issued or sold. The Company agrees that it will provide a notice
to the Holder describing the material terms and conditions of any issuance of
Additional Securities promptly after the issuance thereof. For the avoidance of
doubt, the price per CDI (or the equivalent for shares of Common Stock) at which
any Additional Securities are issued by the Company to the Holder after the date
hereof, including, without limitation, upon conversion into CDIs or Common Stock
of the Senior Secured Convertible Promissory Note, dated June 15, 2017, issued
to the Holder by the Company, will have no effect on the Exercise Price.

 

- 5 -



--------------------------------------------------------------------------------

5. Holder Representations and Warranties; Transfer and Assignment.

(a) The representations and warranties and rights and obligations of transfer
and assignment of Holder that are set forth in Section 4 of the Purchase
Agreement with respect to the shares of Common Stock or Warrant CDIs issuable to
Holder are hereby made a part of this Warrant and incorporated herein by this
reference

(b) Notwithstanding any other provision of this Warrant or the Purchase
Agreement, the Holder may not sell or transfer any shares of Common Stock or
CDIs issued to the Holder pursuant to this Warrant (“Restricted Securities”), or
grant, issue or transfer interests in, or options over, any Restricted
Securities, at any time within 12 months after the issue of those Restricted
Securities (“Restricted Period”) except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth). Before commencement of
the Restricted Period, to prevent any such restricted dealings in the Restricted
Securities during the Restricted Period, the Holder agrees to (i) the
application of a holding lock to the Restricted Securities by the Payor’s
securities registry for the Restricted Period, and (ii) enter into any other
documents reasonably necessary to prevent any such restricted dealings in the
Restricted Securities during the Restricted Period.

(c) The Holder may not sell or transfer this Warrant, or grant, issue or
transfer interests in, or options over, this Warrant at any time within 12
months after the Issue Date except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth).

6. Fractional Shares. No fractional shares of the Company’s capital stock will
be issued in connection with any exercise of this Warrant, but in lieu of such
fractional shares the Company shall make a cash payment therefor upon the basis
of the Exercise Price then in effect.

7. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or subscription rights or be deemed the holder of the CDIs, Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise of this Warrant for any purpose, nor shall anything contained
herein be construed to confer upon the Holder any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) with respect to the Warrant CDIs until this Warrant
shall have been exercised and the Warrant CDIs purchasable upon the exercise of
this Warrant shall have become deliverable, as provided in Section 2(a).

8. Term of Warrant. This Warrant shall become exercisable on the Issue Date and
shall terminate and no longer be exercisable from and after 5:00 p.m., Eastern
Time, on the date that is the fifth (5th) anniversary of the Issue Date.

9. Registry of Warrants. The Company shall maintain a registry showing the name
and address of the registered holder of this Warrant. Holder’s initial address,
for purposes of such registry, is set forth below Holder’s signature on this
Warrant. Holder may change such address by giving written notice of such changed
address to the Company.

 

- 6 -



--------------------------------------------------------------------------------

10. ASX Listing Rules. Until such time as the Company is removed from the
Official List of the ASX, the following additional provisions will apply to the
Warrant notwithstanding any other provision of this Warrant:

(a) Voting Rights. The Warrant does not carry any voting rights at stockholder
meetings of the Company unless and until the Warrant is converted.

(b) Participation Rights. There are no participating rights or entitlements
inherent in the Warrant and the Holder is not by virtue of holding the Warrant
entitled to participate in any new issue of capital that may be offered to
stockholders (except upon exercise of the Warrant).

(c) Reorganisations. The rights of the Holder will be changed to the extent
necessary to comply with the ASX Listing Rules applying to a reorganization
(including a reconstruction, consolidation, subdivision or reduction or return
of capital) of the Company’s capital at the time of the reorganization.

(d) Bonus Issues. If there is a bonus issue to the holders of CDIs, the number
of CDIs representing shares of Common Stock over which the Warrant is
exercisable will be increased by the number of CDIs which the Holder would have
received if it had exercised the Warrant before the record date for the bonus
issue.

(e) Pro Rata Issue. If the Company proceeds with a pro rata issue (except a
bonus issue) of securities to stockholders after the date of issue of the
Warrant, the Exercise Price of the Warrant will be reduced in accordance with
the formula set out in ASX Listing Rule 6.22.2.

(f) Not Quoted. The Warrant will not be quoted on ASX or on any other securities
exchange.

(g) Equal Ranking. The Common Stock and CDIs issued pursuant to an exercise of
the Warrant will rank, from the date of issue, equally with the existing shares
of Common Stock and CDIs of the Company in all respects.

(h) Changes. Other than as set out in this Warrant or the ASX Listing Rules,
this Warrant does not confer the right to a change in the Exercise Price or a
change in the underlying securities over which this Warrant can be exercised.

11. Miscellaneous.

(a) This Warrant shall be construed and enforced in accordance with and governed
by the laws of the State of New York, without giving effect to principles of
conflicts of laws.

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

(c) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or assigns of the Company and of the Holder and of the
Warrant CDIs issued or issuable upon the exercise hereof.

 

- 7 -



--------------------------------------------------------------------------------

(d) Any notice provided for or permitted under this Warrant shall be treated as
having been given (i) upon receipt, when delivered personally, (ii) one day
after sending, when sent by commercial overnight courier with written
verification of receipt, (iii) upon confirmed transmission when sent via
facsimile on a business day prior to 5:00 pm local time or, if sent after 5:00
pm local time, the next business day after confirmed transmission, or (iv) three
business days after deposit with the United States Postal Service, when mailed
postage prepaid by certified or registered mail, return receipt requested, in
each case, addressed to the address or facsimile number set forth on the
signature pages hereof or as otherwise furnished in writing.

(e) This Warrant, the Note and the Purchase Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
matters contained herein.

(f) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company at the
Holder’s expense will execute and deliver to the holder of record, in lieu
thereof, a new Warrant of like date and tenor.

(g) This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Holder provided
that, while the Company is admitted to the Official List of the ASX, any
proposed amendment, waiver or termination must not contravene the ASX Listing
Rules.

[continued and to be signed on following page]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Holder has caused this Warrant
to be signed by its duly authorized officer, all as of the day and year first
above written.

 

COMPANY:

    GI DYNAMICS, INC.     a Delaware corporation

 

    By:   /s/ Scott Schorer     Name:   Scott Schorer     Title:   Chief
Executive Officer Notice Address:  

 

  PO Box 51915       Boston, MA 02205       U.S.A.       Attention: Chief
Executive Officer

HOLDER:

    CRYSTAL AMBER FUND LIMITED

 

    By:   /s/ Kevin Smith     Name:   Kevin Smith     Title:   Alternate
Director      

Crystal Amber Asset Management

(Guernsey) Ltd

Notice Address:  

 

  Heritage Hall       PO Box 225       Le Marchant Street       St. Peter Port  
    Guernsey       GY1 4HY       With a copy (which shall not constitute notice)
to:       Estera - GG - Crystal Amber Team CrystalAmberTeam@estera.com

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

TO:    GI DYNAMICS, INC.                   

1. Cash Exercise.    The undersigned hereby elects to purchase ____________
CHESS Depositary Interests (with each CHESS Depositary Interest representing
1/[50th] of a share of the Company’s common stock, par value $0.01 per share
(the “Common Stock”)) (“CDIs”) of GI DYNAMICS, INC., a Delaware corporation (the
“Company”), pursuant to the terms of Section 2(b) of the Warrant to Purchase
CHESS Depositary Interests dated May 30, 2018 (the “Warrant”), and tenders
herewith payment of the Exercise Price (as such term is defined in the Warrant)
therefor.

2. Net Exercise. The undersigned hereby elects to effect a Net Exercise for
_____________ CDIs pursuant to Section 2(c) of the Warrant.

Please issue a Holding Statement certifying said _________ CDIs have been issued
in the name of the undersigned or in such other name as is specified below:

 

  Name:           Address:                  

3. Common Stock Election. By initialing here, the undersigned hereby elects to
receive the number of shares of Common Stock corresponding to the CDIs noted
above in lieu of the CDIs otherwise issuable: ______________

The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock or CDIs, as the case may be, are being acquired for the account of
the undersigned for investment and not with a view to, or for resale, in
connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such shares.

 

[HOLDER NAME]

By:    

Name:     Title:     Date:    